Citation Nr: 0635170	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-33 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for loss of bladder 
control, claimed on a direct basis, secondary to service- 
connected postoperative bilateral inguinal hernias, or under 
the provisions of 38 U.S.C.A. § 1151.

2. Entitlement to service connection for loss of bowel 
control, claimed on a direct basis, secondary to service- 
connected postoperative bilateral inguinal hernias, or under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active duty for training from June 1957 to 
November 1957, and active duty from January 1958 to July 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) in Wichita, Kansas, which denied the veteran's 
claims of entitlement to service connection for loss of 
bladder control, and for loss of bowel control.  The veteran 
presented testimony before the undersigned at a hearing at 
the RO in April 2005.  A transcript of the hearing testimony 
has been associated with the claims file.  The case was 
remanded in July 2005.

In a statement received in November 2005, the veteran stated 
that he again requested compensation for a dental condition, 
pursuant to 38 U.S.C.A. § 1151.  This claim was previously 
denied by the RO in December 2004, and the matter is referred 
to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for loss 
of bowel control and loss of bladder control, both claimed on 
a direct basis, secondary to service- connected postoperative 
bilateral inguinal hernias, and/or under the provisions of 38 
U.S.C.A. § 1151.  The Board finds that additional development 
is required to satisfy the duties to notify and assist the 
appellant in obtaining evidence necessary to substantiate the 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  First, in the July 2005 remand, the 
Board directed the RO to provide all notification action 
required by the Veterans Claims Assistance Act of 2000 
(VCAA), with respect to the claim for direct service 
connection and for compensation under 38 U.S.C.A. § 1151.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  
However, the notice letter sent to the veteran in September 
2005 did not provide the necessary notification for the 
38 U.S.C.A. § 1151 issues.  Remand instructions of the Board 
are neither optional nor discretionary, and full compliance 
is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Next, in a February 2006 statement, the veteran said that he 
had gastroparesis which was caused by a grenade explosion he 
states occurred in service, and that this condition continued 
intermittently after that until it was finally aggravated as 
a result of the 1996 VA hernia surgery.  This raises a claim 
for service connection for gastroparesis on a direct basis, 
as secondary to service- connected postoperative bilateral 
inguinal hernias, and under the provisions of 38 U.S.C.A. § 
1151.  Further, on the VA examination in June 2003, the 
examiner diagnosed fecal incontinence, secondary to 
gastroparesis.  Thus, the issue is inextricably intertwined 
with the certified issue involving loss of bowel control, and 
must be decided in the first instance by the RO, before the 
Board reaches a final determination on the issues currently 
on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  

In addition, the veteran states that he was treated in the VA 
gastroenterology clinic in Kansas City in October 2003, and 
underwent an endoscopy and colonoscopy at that time.  He also 
contends that in 2003, he was issued Depends guard pads by VA 
for his bladder spillage, and Extra Large ABD pads for his 
bowel and/or bladder condition.  However, the only VA 
treatment records in the claims file for the period from 
after the June 2003 VA examination to January 2005 are 
specialty records referring to dental and eye treatment.  
Since the veteran has identified specific treatment for the 
claimed conditions, and the presence of a current disability 
is still at issue, these records must be obtained.   

In addition to the June 2003 VA examination, which concluded, 
in essence, that the veteran's bowel incontinence was likely 
due to gastroparesis, a VA gastroenterology treatment note 
dated in April 2005 included the doctor's opinion that the 
gastroparesis was caused by non-service-connected diabetes 
mellitus.  However, neither of these examinations was 
performed with review of the claims file, including service 
medical records.  Service medical records show that in 
January 1962, the veteran reported loose stools for one year.  
In February 1966, a history of occasional diarrhea with 
certain foods was noted.  In November 1972, severe irritable 
colon disease was noted, although examination was normal.  In 
February 1977, while still on active duty, he was 
hospitalized in LaCrosse Lutheran Hospital for abdominal 
discomfort.  

However, this evidence does not establish the presence of a 
chronic disability in service, nor does it address the matter 
of continuity of symptomatology after service, and possible 
intercurrent conditions, such as acute colitis secondary to 
Campylobacter for which he was hospitalized for in April 
1982.  As a result, the veteran must be afforded an 
examination, with review of the claims file, to determine 
whether he has a disability manifested by loss of bowel 
control, and, if so, whether the disorder is due to any 
events in service, in particular the incidents mentioned in 
the service medical records.  See, e.g., See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide all notification and 
assistance required under the VCAA as to 
the issue of service connection for 
gastroparesis, on the basis of direct 
service incurrence, as secondary to the 
service-connected inguinal hernia 
residuals, and for compensation based on 
38 U.S.C.A. § 1151.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  
[In satisfying the duty to assist, if the 
agency of original jurisdiction (AOJ) 
deems an examination is warranted, this 
examination can be combined with the 
examination requested in paragraph 4, 
below.  Other development may also be 
carried out simultaneously with the issues 
on appeal, as appropriate.]  Thereafter, 
adjudicate the issue of service connection 
for gastroparesis, on a direct and 
secondary basis, and for compensation 
pursuant to 38 U.S.C.A. §  1151 for the 
disability.  Furnish the veteran and his 
representative notification of the 
decision, and of the veteran's appellate 
rights.  If the claim is denied, notify 
the veteran that this issue is not part of 
the appeal unless the veteran specifically 
appeals that decision.  

2.  Provide all notification and 
assistance required under the VCAA as to 
the issues of compensation for loss of 
bladder control and loss of bowel control, 
based on 38 U.S.C.A. § 1151.  

3.  Obtain all records of the veteran's VA 
treatment for loss of bowel control and 
loss of bladder control from July 2003 
through January 2005, to specifically 
include all gastroenterology clinic 
records; special study reports, including 
reports of an endoscopy and colonoscopy 
reportedly conducted in October 2003, and 
upper and lower gastrointestinal series 
conducted in January 2005.  In addition, 
obtain any records showing whether the 
veteran was prescribed or furnished 
Depends, ABD, or other protective pads, 
and the justification, if any, for same.  

4.  After the available information 
requested in the preceding paragraph has 
been received and associated with the 
claims folder, schedule the veteran for a 
VA gastroenterology examination to 
determine the following:

(a) Whether the veteran currently has a 
disability manifested by the medical 
symptom of loss of bowel control; if so, 

(b) Whether the disability is related to 
bowel disorders shown in service, 
including the January 1962 history of 
loose stools for one year; the February 
1966, history of occasional diarrhea with 
certain foods; the November 1972, report 
of irritable colon disease was noted, 
and/or the February 1977 abdominal 
discomfort (see discussion above on page 4 
and records in service medical records 
envelopes in Volume I of the claims file, 
as well as copies of service medical 
records filed in Volume II of the claims 
file);

(c) Whether the disability was caused or 
aggravated by service-connected bilateral 
inguinal hernias, including the VA surgery 
in July 1996.

(d) If additional disability was caused by 
the July 1996 VA surgery, include an 
opinion as to whether this additional 
disability was caused by negligence or 
other instance of VA fault, and whether 
the event was reasonably foreseeable.

The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner.  Although the examiner should 
obtain a detailed history from the 
veteran, the examination report should 
focus on the medical evidence of record.  

In would be helpful if the examiner would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

5.  Thereafter, adjudicate the claims for 
service connection for loss of bladder 
control and loss of bowel control, both 
claimed on a direct basis, secondary to 
service- connected postoperative bilateral 
inguinal hernias, or under the provisions 
of 38 U.S.C.A. § 1151, in light of all 
evidence of record.  If the claim is 
denied, furnish the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  

However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



